DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Jeff A. Holmen via phone interview on 12/21/2021, and sent via email.
	The application has been amended as follows:

IN THE CLAIMS:
	1. (Currently Amended) An apparatus comprising:
	a projector to illuminate a scene by projecting shifted versions of a fringe pattern onto the scene;
	a camera to capture images of the illuminated scene, each of the captured images comprising a distinct array of pixels arranged in rows in a first spatial direction and columns in a second spatial direction, wherein each of the captured images includes a distinct combination of two subsequent versions of the fringe pattern, wherein the camera is to capture an image of the illuminated scene using an exposure time, wherein during a first fraction of the exposure time, light from a first version of the fringe pattern is captured, and during a second fraction of the exposure time, light from a second version of the fringe pattern shifted with respect to the first version is captured; and
	a processor to derive topology information of the scene, wherein to derive the topology information of the scene, the processor is to:
analyze the captured images to obtain phase information associated with one of the pixels; 

correct the phase information using the determined phase offset.

	3. (Cancelled)

	4. (Currently Amended) The apparatus of claim 1 

	6. (Currently Amended) An apparatus comprising:
	a projector to illuminate a scene by projecting shifted versions of a fringe pattern onto the scene;
	a camera to capture images of the illuminated scene, each of the captured images comprising a distinct array of pixels arranged in rows in a first spatial direction and columns in a second spatial direction, wherein each of the captured images includes a distinct combination of two subsequent versions of the fringe pattern, wherein the camera is to capture an image of the illuminated scene using an exposure time, wherein during a first fraction of the exposure time, light from a first version of the fringe pattern is captured, and during a second fraction of the exposure time, light from a second version of the fringe pattern shifted with respect to the first version is captured;
	a processor to derive topology information of the scene, wherein to derive the topology information of the scene, the processor is to:
analyze the captured images to obtain phase information associated with one of the pixels; and
estimate a surface normal for the pixel using a partial derivative of the phase information associated with the pixel in the first spatial direction and a partial derivative of the phase information associated with the pixel in the second spatial direction. 

	10. (Currently Amended) A non-transitory machine-readable storage medium comprising instructions executable by a processing resource of a computing device to cause the processing resource to:
wherein an image of the illuminated scene is captured using an exposure time, wherein during a first fraction of the exposure time, light from a first version of the fringe pattern is captured, and during a second fraction of the exposure time, light from a second version of the fringe pattern shifted with respect to the first version is captured;
analyze the images to obtain phase information associated with one of the pixels; and
derive topology information to a scene comprising
a)	determining a phase offset associated with the combination of two subsequent versions of the fringe pattern in the images, and correcting the phase information associated with the pixel using the determined phase offset, or
b)	estimating a surface normal for the pixel using a partial derivative of the phase information associated with the pixel in the first spatial direction and a partial derivative of the phase information associated with the pixel in the second spatial direction.

12. (Currently Amended) The non-transitory machine-readable storage medium of claim 10, 

wherein the instructions comprise instructions to cause the processing resource to determine the phase offset using the first fraction of the exposure time, the second fraction of the exposure time, and a phase shift between the first and second versions of the fringe pattern.

Allowable Subject Matter
Claims 1, 2 and 4-15 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record (in particular, Notni et al. [“Digital fringe projection in 3D shape measurement: an error analysis,”]) do not disclose, with respect to claim 1, a system with a projector that illuminates a scene by projecting shifted versions of a fringe pattern, from which a camera captures images of the illuminated scene, each captured image set in rows and columns of pixels and has a distinct combination of two subsequent versions of the fringe pattern, wherein the capturing of the illuminated scene is carried out using an exposure time wherein during a first fraction of the exposure time the light from a first version of the fringe pattern is captured, while during a second fraction of the exposure time the light from a second version of the fringe pattern, which is shifted with respect to the first version, is captured, and from this information the topology information of the scene may be calculated by analyzing the captured images to obtain their respective phase information associated with pixel data and determining a phase offset associated with the combination of two subsequent versions of the fringe pattern in the images and correcting for the phase information using the determined phase offset. Rather, the prior art fails to describe the use of a first version of the fringe pattern captured at a first portion of an exposure time and a second version of the fringe pattern at a second fraction of the exposure time during an image capture. Similar reasoning is given for claims 6 and 10. Accordingly, claims 1, 2 and 4-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483